Title: To Alexander Hamilton from Daniel Jackson, 11 October 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            Fort Independence 11th. October 1799.
          
          I have received your letter of the 1st. of October and shall always feel myself happy in complying with your Orders. Also yours of the 6th. Inst. and have sent a Copy to Major Tousard who is arrived at Newport also given directions to Captain Littlefield & Company to be conveyed immediately to Fort Jay, and when he arrives to give you information.
          Captain Stoddard’s Company has had a long passage from Portland to Fort Independence. the 9th. Inst his Company marched from this, for Newport, and I expect Capt. Littlefield will soon be at Fort Jay.
          I am Sir with the greatest Respect your Obt. Servt.
          
            Danl. Jackson
          
          Major Genl A Hamilton New York—
        